Citation Nr: 1449762	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.
 
2. Entitlement to an initial compensable disability rating for service-connected perforation of the tympanic membrane of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to January 2004.  It also appears that he had additional service from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for perforation of the tympanic membrane of the left ear, and assigned an initial noncompensable disability rating.  In December 2004, the Veteran expressed disagreement with the denial of service connection for left ear hearing loss and for the assigned initial disability rating for the service-connected perforation of the tympanic membrane of the left ear.  Thereafter, he timely filed a substantive appeal.

In February 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

In March 2014, the Board remanded this matter for further evidentiary development.

In addition to the paper claims file, there is a Virtual VA and VMBS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

As indicated during the March 2014 Board remand, the Board again points out that during the February 2014 hearing, the Veteran raised the issue of service connection for the previously denied right ear hearing loss.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. Left ear hearing loss was demonstrated at the Veteran's entrance to active duty.

2. Competent medical evidence showing a current left ear hearing loss disability as defined by VA regulation is not of record.

3. Throughout the appeal, the Veteran's left tympanic membrane has been manifested by normal findings.


CONCLUSIONS OF LAW

1. The Veteran does not have left ear hearing impairment that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).

2. The criteria for a compensable rating for service-connected perforation of the left tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6211 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished. 

In this respect, through April 2004 and June 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the June 2008 letter.  Although the June 2008 letter was not sent prior to initial adjudication of the Veteran's claims, after he received such notice, he was provided an opportunity to respond with additional argument and evidence and the claims were readjudicated in May 2013 and August 2014 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also finds that the April 2004 and June 2008 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the Veteran [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the April 2004 and June 2008 notice letters.

In any event, as is the case here with respect to the Veteran's service-connected perforation of the left tympanic membrane, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.          § 3.159 (2013).  His available service treatment records and all identified and available private and VA treatment records are in the claims file.  Indeed, at no time has the Veteran referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

The Board also notes that May 2014 and June 2014 VA examinations were in substantial compliance with the Board's March 2014 remand instructions.  That examination contained adequate findings to ascertain the precise nature and etiology of the Veteran's asserted left ear hearing loss and assess the current severity of his perforation of the left tympanic membrane.  Additionally, the RO sought to obtain the Veteran's service personnel and treatment records from June 2007 to June 2008 after the Board observed that an April 2010 VA correspondence of record suggested that the Veteran had an additional period of active service during that time.  However, in April 2014, the Records Management Center responded that they were unable to locate the records.  Also, current VA treatment records were obtained and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the Board's March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection - Left Ear Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences related to his claimed disability, such as difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding hearing loss as such matter requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

The Veteran avers that he has left ear hearing loss as a result of exposure to excessive noise during active service.

The Veteran's entrance audiogram results show some degree of hearing loss in the left ear, but the thresholds do not meet the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the presumption of soundness on entrance to active duty does not attach and a left ear hearing loss disability may not be considered on a direct incurrence basis.  Rather, service connection may be considered only on the basis of aggravation of the pre-existing left ear hearing loss, to include presumptive service connection.  The remaining in-service audiograms show normal hearing in the left ear. 

The first element of a claim for service connection is that there must be evidence of a current disability, and, in this case, that means evidence of a current left ear hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.  In this case, the Board finds that the service connection for left ear hearing loss is not warranted because there is no competent evidence of a diagnosed current disability.

The Veteran was provided a QTC audiology examination in May 2004, and audiometric testing reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
5
5
20
5
15

The word recognition score was 100 percent for the left ear using the Maryland CNC word list test.  

The May 2004 examiner noted that the Veteran suffered from no hearing loss and revealed normal hearing thresholds; he did not meet the VA criteria for hearing loss disability in either ear.

Pursuant to the Board's March 2014 Remand, the Veteran was afforded another VA examination in May 2014 to ascertain the precise nature and etiology of his asserted left ear hearing loss.  Audiometric testing reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
35
LEFT
25
10
15
15
20

The word recognition score was 100 percent for the left ear using the Maryland CNC word list test.  
The May 2014 examiner noted that the Veteran's service treatment records show that his pre-existing left ear hearing loss was not aggravated beyond its normal progression in the military and was considered mild; not meeting the VA criteria for hearing loss.  In fact, the Veteran's hearing had improved in his left ear during service.  The Board notes that, as stated by the examiner, at the May 2014 VA examination, the Veteran's hearing was within normal limits in the left ear and there was no current hearing loss in the left ear.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a hearing loss.  As is noted above, hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  No audiometry in service or since has produced findings that meet the above-stated regulatory definition of a hearing impairment.  As the record does not include any evidence that the Veteran has or during the pendency of the claim has had left ear hearing loss within VA standards, there is no valid claim of service connection for left ear hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In sum, despite the audiogram results reflecting some degree of hearing loss in the left ear as per Hensley at entrance to service, the post service record reflects that the Veteran does not have current hearing loss disability for VA purposes in the left ear. There has been no finding of a current VA disability during the pendency of the Veteran's claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).

Although the Veteran is competent to observe that he may have difficulty hearing, he is unable to establish by his own opinion that he has a hearing loss disability, as by regulation such must be shown by audiometric testing.  Diminished hearing is not synonymous with a hearing loss disability for VA purposes.  The Court in Hensley noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, service connection for left ear hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating - Perforation of Left Tympanic Membrane

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings, and concludes that the criteria for a compensable rating have at no time been met for the Veteran's service-connected perforation of the left tympanic membrane.  Accordingly, staged ratings are inapplicable. See id. 

In determining the severity of a disability, the Board is also required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected perforation of the left tympanic membrane has been rated under Diagnostic Code 6211.  The only schedular rating available is a zero percent or noncompensable rating; a compensable evaluation is not available.  Accordingly, the Veteran may only receive a higher rating under a different diagnostic code. 

However, a review of the evidence does not show any other diagnostic code for diseases of the ear that might be the basis for a compensable rating.  38 C.F.R.        § 4.87, Diagnostic Codes 6200-6210 (2013).

A May 2004 VA examination revealed the Veteran's external auditory canals to have normal landmarks and there was no exostosis.  The examiner noted that the tympanic membrane of the left ear appeared to be scarred with a small tympanic membrane perforation that was central in location.  Otherwise, the rest of the ear, nose, and throat examination was within normal limits.  The Veteran did not suffer from a disturbance of balance.

A May 2005 VA audiology treatment record documents the Veteran's history of perforation of the left tympanic membrane.  He had it repaired twice in 1996 and 1999.  At the time of the examination, the Veteran did not have otorrhea but reported having an upper respiratory tract infection a couple of weeks before and he had a little drainage.  The treating physician noted that he had tinnitus but no vertigo.  The treating physician observed a pinhole in the left tympanic membrane, but noted that there was no need for surgery unless perforation enlarged or the Veteran began to have drainage.  There was no discharge from the left ear but the Veteran reported intermittent tinnitus.  His ear canals were clear.  The Veteran's hearing thresholds were well within normal limits at all frequencies bilaterally and symmetrical for both ears.  Speech recognition was excellent for each ear.

Pursuant to the Board's March 2014 Remand, the Veteran was afforded another VA examination in June 2014 for the purpose of assessing his current level of severity of his perforation of the left tympanic membrane.  He reported no history of ear infections or otorrhea.  His treatment plan did not include taking continuous medication.  Upon examination, the examiner indicated that there was no evidence of a vestibular condition or any other infectious or inflammatory ear condition.  His 1996 and 1999 tympanoplasty resulted in persistent tympanic membrane perforation.  Diagnostic testing revealed normal left ear hearing and normal right ear hearing with a mild notch at 3000 Hertz.  The examiner concluded that the Veteran did not have any hearing loss associated with his tympanic membrane perforation, which was a very small perforation that was less than 10 percent of the drum.  The examiner noted that tympanic membrane perforations could lead to a higher rate of ear infections; however the Veteran did not have recurrent infections.  The examiner further provided that tympanic membrane perforations were not associated with chronic pain or vertigo in the absence of infection.  The examiner indicated that it was not possible to state what caused the Veteran's tympanic membrane perforation, but it had not led to any hearing loss, chronic infections, vertigo or pain.  The examiner opined that the Veteran did not have any functional deficits that could be reliably related to a very small tympanic membrane perforation.

In short, the evidence of record does not show, and the Veteran has not asserted, symptoms of chronic suppurative otitis media, mastoiditis, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear (other than skin only), benign neoplasm of the ear (other than skin only), or chronic otitis externa.  While the Veteran has a diagnosis of tinnitus, that claim was adjudicated by the RO in the June 2004 decision, and the Veteran was granted service connection with an evaluation of 10 percent effective January 15, 2004.  Therefore, other than Diagnostic Code 6211, the remaining criteria for evaluation of diseases of the ear under 38 C.F.R. § 4.87 cannot be applied to the Veteran's current claim. Moreover, the Veteran was not found to have hearing loss for VA purposes and the Board finds no other diagnostic codes applicable to the Veteran's service-connected perforation of the left tympanic membrane.  See Schafrath, 1 Vet. App. at 589.

Based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's service-connected perforation of the left tympanic membrane under Diagnostic Code 6211.  The preponderance of the evidence is against the assignment of any higher rating than that already assigned, and, as described, there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 57.

Extraschedular Considerations and TDIU

The Board must also analyze whether the schedular evaluation is inadequate, thus requiring that an adjudicator refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If those elements are satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.
In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that that level of disability is not present in this case.  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected perforation of the left tympanic membrane has rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Likewise, the record does not show that this disability has rendered the Veteran unemployable.  Indeed, the record shows that the Veteran is employed as a federal firefighter for a naval base.  See February 2014 Hearing Transcript, p.8.  Also, the June 2014 VA examiner determined that the Veteran's service-connected perforation of the left tympanic membrane did not impact his ability to work.  Specifically, the examiner opined that the Veteran did not have any functional deficits that could be reliably related to a very small tympanic membrane perforation.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Service connection for left ear hearing loss is denied.

A compensable rating for service-connected perforation of the left tympanic membrane is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


